Citation Nr: 9903651	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-21 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
tension headaches.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1991 to 
March 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1994 and April 1994 rating decisions 
by the Roanoke, Virginia, Regional Office (RO) of the of the 
Department of Veterans Affairs (VA).  This case was remanded 
by the Board in August 1997.


FINDINGS OF FACT

1.  The veteran failed without good cause shown to report for 
a VA examination scheduled in connection with her claim of 
entitlement to an increased rating for her service-connected 
tension headaches. 

2.  The veteran's claim of entitlement to service connection 
for a neck disability is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to an increased 
(compensable) rating for tension headaches must be denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.655(b) 
and Part 4, Diagnostic Codes 8199-8100 (1998).

2.  The veteran's claim of entitlement to service connection 
for a neck disability is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Headaches

The veteran contends that she suffers from headaches that are 
more severely disabling than currently evaluated.  The United 
States Court of Veterans Appeals (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  In 
its August 1997 remand, the Board determined that in light of 
the veteran's contentions, a VA examination was necessary.  
The record shows that the veteran failed to report for 
examinations scheduled in April and May 1998.  An August 1998 
supplemental statement of the case referenced the veteran's 
failure to report for VA examination, but no response or 
explanation as to the reason for the failure to report has 
been received from the veteran. 

Pursuant to 38 C.F.R. § 3.655, when a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction with a claim for an increased rating, the claim 
shall be denied.  

II.  Neck Disability

The veteran contends that she suffers from a neck disability 
as a result of a July 1992 accident on board the USS 
Yellowstone.  She asserts that her neck disability occurred 
when she struck her head on a part of the ship during a day 
of rough seas.  The RO has denied her neck disability claim 
on the basis that it is not well-grounded under 18 U.S.C.A. 
§ 5107(a).

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  However, before the merits of a claim can 
be examined, it first must be shown that there is a well-
grounded claim as required by 38 U.S.C.A. § 5107(a).  A well 
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A May 1994 letter from the veteran's private chiropractor, 
Linda B. Foster, D. C., reflects that the veteran has been 
diagnosed with chronic severe cervical sprain resulting in 
cephalalgia and cervicalgia.  Dr. Foster also stated as 
follows:

The findings of the neurological, 
orthopedic, and x-ray examinations were 
consistent for a cervical sprain and the 
history of the accidental injury is 
medically probable to the cause.

Dr. Foster's letter appears to medically link the veteran's 
current neck disability to her accident in service.  
Accordingly, the Board finds that the veteran has submitted 
evidence sufficient to well ground her claim.


ORDER

Entitlement to an increased (compensable) disability rating 
for tension headaches is not warranted.  The appeal is denied 
to this extent.

The veteran's claim of entitlement to service connection for 
a neck disability is well grounded, and to that extent her 
appeal is granted, subject to the following remand portion of 
this determination.


REMAND

As the veteran has presented a well grounded claim, the Board 
must now evaluate the claim on the merits based on all the 
evidence of record.  Initially, the Board finds that while 
the veteran has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, since the RO found the claim to be not 
well grounded and, therefore, did not adjudicate the issue on 
the merits, a remand is warranted so that the veteran will 
not be prejudiced by the Board's present consideration of the 
claim on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

The Board also finds that additional development is necessary 
to ensure the promulgation of a fully informed decision.  In 
this regard, the Board observes that in view of the Board's 
finding, another attempt should be made to afford the veteran 
an examination to determine the nature and etiology of her 
neck disability.  The RO should also obtain any recent 
relevant medical records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992). 

The Board stresses to the veteran and to her representative 
that the duty to assist a veteran with a claim is not always 
"a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that  she identify (names, 
addresses and dates) all sources of VA or 
non-VA treatment or examination since 
November 1994.  The RO should also again 
take appropriate steps to obtain records 
associated with any ongoing treatment 
furnished the veteran by Dr. Foster.  Dr. 
Foster should also be asked to give a 
rationale for her opinion linking the 
veteran's current neck disability to the 
injury in service.  

2.  After the above development is 
completed, the veteran should be afforded 
VA orthopedic and neurologic examinations 
to determine the nature and etiology of 
her neck disability.  The claims folder 
should be made available to the 
examiner(s).  The examiner(s) should then 
express an opinion, with full rationale, 
as to whether it is as least as likely or 
not that the veteran's neck disability is 
related to her July 1992 inservice 
injury.  

3.  Thereafter, the RO should adjudicate 
the claim for service connection for a 
neck disability on the merits.  If the 
claim is denied, a supplemental statement 
of the case should be issued to the 
veteran and her representative, and they 
should be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence she desires 
to have considered in connection with her current appeal.  


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

